
	

113 SRES 524 IS: Expressing the sense of the Senate regarding global climate change.
U.S. Senate
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 524
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2014
			Ms. Klobuchar (for herself, Mr. Whitehouse, Mrs. Boxer, Mr. Reid, Mr. Sanders, Mrs. Shaheen, Mrs. Murray, Mrs. Feinstein, Mr. Markey, Mr. Nelson, Mr. Schatz, Mr. Merkley, Ms. Warren, Ms. Baldwin, Mr. King, Ms. Mikulski, Mr. Udall of Colorado, Mr. Cardin, Mr. Harkin, Mr. Reed, Ms. Stabenow, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Expressing the sense of the Senate regarding global climate change.
	
	
		Whereas the 2014 National Climate Assessment stated The most recent decade was the nation’s warmest on record. U.S. temperatures are expected to
			 continue to rise.;Whereas the 2014 National Climate Assessment was drafted by over 300 authors and extensively
			 reviewed by the National Academy of Sciences and  a Federal Advisory
			 Committee of 60 members;Whereas the United States Global Change Research Program found that [i]n the United States, climate change has already resulted in more frequent heat waves, extreme
			 precipitation, wildfires, and water scarcity;Whereas the United States Global Change Research Program coordinates and integrates global change
			 research across 13 Government agencies including the Department of
			 Defense, the Department of State, the Department of Energy, the Department
			 of Agriculture, the Department of Commerce, the Department of Health and
			 Human Services, the Department of the Interior, the Department of
			 Transportation, the Environmental Protection Agency, the National
			 Aeronautics and Space Administration, the National Science Foundation, the
			 Smithsonian Institution, and the United States Agency for International
			 Development;Whereas the 2014 Quadrennial Defense Review  of the Department of Defense of the United States
			 stated The pressures caused by climate change will influence resource competition while placing additional
			 burdens on economies, societies, and governance institutions around the
			 world.; andWhereas a Defense Science Board report concluded that [c]limate change will only grow in concern for the United States and its security interests: Now, therefore, be it
		
	
		That it is the sense of the Senate that global climate change is occurring and will continue to
			 pose ongoing risks and challenges to the people and the Government of the
			 United States.
		
